 



Exhibit 10.2
SECOND AMENDMENT
Dated as of June 1, 2007
     This SECOND AMENDMENT (this “Amendment”) is entered into by and between
CKX, INC., a Delaware corporation (the “Borrower”), and BEAR STEARNS CORPORATE
LENDING INC., as administrative agent (in such capacity the “Administrative
Agent”).
Preliminary Statements
     1. Reference is made to the Credit Agreement, dated as of May 24, 2006 (as
amended by the First Amendment and Waiver, dated as of February 20, 2007, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the Lenders party thereto, Bear,
Stearns & Co. Inc., as exclusive advisor, sole lead arranger and sole
bookrunner, UBS Securities LLC and The Bank of New York, as co-syndication
agents, Lehman Commercial Paper, Inc. and Credit Suisse, as co-documentation
agents, and the Administrative Agent. Capitalized terms used but not otherwise
defined herein are used with the meanings given in the Credit Agreement.
     2. The Borrower has requested that the Credit Agreement be amended as
herein set forth.
     3. The Required Lenders are willing to consent to the amendment and waiver
request described above on the terms and subject to the conditions set forth
below.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment to Credit Agreement.
     (a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
     ““FXLR”: means FX Luxury Realty LLC, a Delaware limited liability company.”
     ““FXLR Acquisition”: the acquisition by the Borrower of 50% of the equity
ownership interests in FXLR pursuant to and in accordance with the terms and
conditions of the Membership Interest Purchase Agreement, dated as of June 1,
2007, by and among FXLR, the Borrower and Flag Luxury Properties, LLC, for cash
consideration not to exceed $100,000,000.”
     ““FXLR License Agreements”: agreements whereby (i) one or more of the Elvis
Operating Companies will grant to FXLR an exclusive worldwide license to
develop, among other things, Elvis Presley-themed hotels and real estate-based
attractions (including Elvis Presley-themed casinos) and (ii) the GOAT Operating
Company will grant to FXLR an exclusive worldwide license to develop, among
other things, Muhammad Ali-themed hotels and real estate-based attractions, in
each

1



--------------------------------------------------------------------------------



 



case, which license agreements collectively shall provide for the payment to the
licensor of license fees equal to at least 3.0% of the total gross revenues
generated from such hotels, attractions and casinos (with minimum aggregate
licensing fees of $10,000,000 during each of the first three years of their
respective terms, $20,000,000 during each of the fourth, fifth and sixth years
of their respective terms, and $25,000,000 each year thereafter).”
     ““Second Amendment”: the Second Amendment to the Credit Agreement, dated as
of June 1, 2007, by and between the Borrower and the Administrative Agent (at
the direction of the Required Lenders).”
     ““Second Amendment Effective Date”: the date on which the Second Amendment
became effective in accordance with Section 2 thereof.”
     (b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
defined terms set forth below and replacing them in their entirety with the
following new definitions in appropriate alphabetical order:
     ““Addendum”: an instrument, substantially in the form of Exhibit A to this
Agreement or Exhibit A to the Second Amendment, by which a Lender becomes a
party to this Agreement as of the Closing Date or as of the Second Amendment
Effective Date.”
     ““Subsidiary”: as to any Person, a company, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower. Notwithstanding the foregoing,
FXLR shall at all times be deemed not to be a Subsidiary.
     ““Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000 (provided that the Swingline
Commitment shall be $100,000,000 for the period commencing on May 31, 2007 and
ending on June ___, 2007, such additional Swingline Commitment to be available
for the sole purpose of funding the FXLR Acquisition).”
     ““Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The original amount of the Total Revolving
Commitments as of the Closing Date was $125,000,000. The amount of the Total
Revolving Commitments as of the Second Amendment Effective Date is
$150,000,000.”
     (c) Section 4.16 of the Credit Agreement is hereby amended by adding the
words “and the FXLR Acquisition” at the end thereof and prior to the period
(“.”).
     (d) Section 7.3(l) of the Credit Agreement is hereby amended by adding the
phrase “, licenses granted pursuant to the FXLR License Agreements” immediately
after the words “non-exclusive licenses”.

2



--------------------------------------------------------------------------------



 



     (e) Section 7.5(b) of the Credit Agreement is hereby amended by adding the
phrase “or pursuant to the FXLR License Agreements” immediately after the words
“non-exclusive basis”.
     (f) Section 7.6 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (g) thereof; (ii) deleting the period at the
end of clause (h) thereof and replacing it with “; and”; and (iii) inserting the
following new clause (i) at the end thereof:
                    “(i) the Borrower shall be permitted to make a one time
distribution to its shareholders consisting of up to 50% of its equity ownership
interest in FXLR (provided that (x) the Borrower shall have obtained all
necessary corporate and governmental approvals necessary for such distribution
and (y) the Borrower shall have taken such action as the Administrative Agent
may reasonably request in order to maintain a perfected security interest in the
remaining ownership interests in FXLR that are retained by the Borrower).”
     (g) Section 7.8 of the Credit Agreement is hereby amended by (i) deleting
the word “and” at the end of clause (n) thereof; (ii) deleting the period at the
end of clause (o) thereof and replacing it with “; and”; and (iii) inserting the
following new clause (p) at the end thereof:
     “(p) Investments made by the Borrower after the Closing Date consisting of
the FXLR Acquisition; provided that (i) the aggregate amount paid by the
Borrower pursuant to this clause (p) in connection with such acquisition shall
not exceed $100,000,000 (plus reasonable and customary fees and expenses related
thereto), (ii) the Borrower shall be in compliance with the financial covenants
set forth in Section 7.1 on a pro forma basis after giving effect to such
acquisition (and a Responsible Officer of the Borrower shall have certified to
such compliance) and (iii) immediately prior, and after giving effect, to such
acquisition, no Default or Event of Default shall have occurred and be
continuing.”
     (h) Section 7.16 of the Credit Agreement is hereby amended by (i) deleting
the phrase “clause (b)” in the third line thereof and replacing it the with the
phrase “clause (a)” and (ii) adding the following sentence at the end thereof:
“For the avoidance of doubt, this Section 7.16 shall not prohibit FXLR from
engaging in the business of owning and developing hotel and casino properties or
engaging in other real estate ventures and activities related thereto.”
     (i) Section 10.17 of the Credit Agreement is hereby amended by adding the
words “and each Lender with additional Revolving Commitments as of the Second
Amendment Effective Date” immediately after the words “Each initial Lender”.
SECTION 2. Conditions to Effectiveness. The amendments contained in Section 1
shall not be effective unless and until each of the following conditions
precedent is satisfied (the date on which such conditions are satisfied, the
“Amendment Effective Date”):
     (a) the Administrative Agent shall have received counterparts of this
Amendment executed by the Administrative Agent and the Borrower and counterparts
of the Consent appended hereto (the “Consent”) executed by the Subsidiary
Guarantors;
     (b) the Administrative Agent shall have received executed counterparts of
this Amendment or a signed authorization to execute this Amendment from the
Required Lenders;

3



--------------------------------------------------------------------------------



 



     (c) all fees and expenses then due and payable to the Lead Arranger or any
Agent or Lender under the Loan Documents or relating thereto (to the extent
invoiced at least one Business Day prior) shall have been paid in full in
immediately available funds;
     (d) each of the representations and warranties set forth in Section 3 below
shall be true and correct in all material respects;
     (e) no Default or Event of Default shall have occurred and be continuing,
as certified by the Borrower;
     (f) the Borrower shall have provided a certificate of a Responsible Officer
to the effect that after giving effect to the FXLR Acquisition, the Borrower
will be in compliance with the financial covenants set forth in Section 7.1 of
the Credit Agreement on a pro forma basis and no Loan Party will be under any
Contractual Obligation to make Investments or incur Guarantee Obligations in
connection with the FXLR Acquisition that would be in violation of the Credit
Agreement;
     (g) the Administrative Agent shall have received favorable legal opinions
of (i) Paul, Hastings, Janofsky and Walker LLP, counsel in the United States to
the Borrower and its Subsidiaries, and (ii) Baker & McKenzie, counsel in England
and Wales to the Borrower and the UK Subsidiary Guarantors, in each case
addressed to the Lenders and dated the Amendment Effective Date, covering such
matters relating to the additional Revolving Commitments, this Amendment, the
Credit Agreement as amended hereby, and the other Loan Documents and security
interests thereunder as the Administrative Agent may reasonably request, which
opinions shall be reasonably satisfactory to the Administrative Agent;
     (h) the Administrative Agent shall have received for each of the Borrower
and each Subsidiary Guarantor, a certificate of a Responsible Officer of the
Borrower and each such Subsidiary Guarantor, dated the Amendment Effective Date
and certifying that attached thereto is a true and complete copy of resolutions
(or consent by members or partners, where applicable, to the extent required)
duly adopted by the board of directors (or members or partners, where
applicable) of the Borrower and each such Subsidiary Guarantor authorizing the
execution, delivery and performance of this Amendment and the Credit Agreement
as amended hereby, and the amendment of any other Loan Documents to which it is
party required to be amended hereby;
     (i) the Administrative Agent shall have received for each of the Borrower
and each Subsidiary Guarantor, a certificate of Responsible Officer of the
Borrower and each such Subsidiary Guarantor, dated the Amendment Effective Date
and certifying that attached thereto is a true and complete copy of resolutions
(or consent by members or partners, where applicable, to the extent required)
duly adopted by the board of directors (or members or partners, where
applicable) of the Borrower and each such Subsidiary Guarantor authorizing the
execution, delivery and performance of this Amendment and the Credit Agreement
as amended hereby, and the amendment of any other Loan Documents to which it is
party required to be amended hereby;
     (j) the Administrative Agent shall have received a signed Addendum from one
or more financial institutions satisfactory to it representing not less than
$25,000,000 in additional Revolving Commitments;

4



--------------------------------------------------------------------------------



 



     (k) the Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) the Borrower has obtained any approvals from an
independent committee of its board of directors as may be necessary to
consummate the FXLR Acquisition and related transactions, (ii) the minority
equity owners of the GOAT Operating Company and the Elvis Operating Companies
have consented to the proposed FXLR License Agreements, (iii) the minority
equity owners of the Elvis Operating Companies have consented to the proposed
Graceland Groundlease and (iv) the Borrower has obtained any and all other third
party and governmental approvals as may be necessary to consummate the FXLR
Acquisition and related transactions;
     (l) the Administrative Agent shall have received share certificates and
related transfer powers (executed in blank) representing 50% of the equity
ownership interests in FXLR; and
     (m) the Administrative Agent shall have received such other documents and
instruments as it or the Lead Arranger may reasonably request.
SECTION 3. Representations and Warranties. The Borrower represents and warrants
to the Lead Arranger, Agents and Lenders that:
     (a) Authority. The Borrower has the requisite corporate power and authority
to execute and deliver this Amendment and to perform its obligations hereunder
and under the Credit Agreement (as amended hereby) and the other transactions
contemplated hereby. Each Subsidiary Guarantor has the requisite power and
authority to execute, deliver and perform its obligations under the Consent and
the Loan Documents, as amended hereby. The execution, delivery and performance
by the Borrower of this Amendment and by the Guarantors of the Consent and the
performance by the Borrower of the Credit Agreement (as amended hereby) and the
other transactions contemplated hereby have been duly approved by all necessary
corporate action of the Borrower, and no other corporate proceedings on the part
of the Borrower or any Guarantor are necessary to consummate such transactions.
     (b) Enforceability. This Amendment has been duly executed and delivered by
the Borrower and the Consent has been duly executed and delivered by each
Subsidiary Guarantor. When this Amendment becomes effective in accordance with
its terms, this Amendment, the Credit Agreement (as amended hereby), and the
Consent each will be the legal, valid and binding obligation of such party
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought in proceedings in
equity or at law).
     (c) Representations and Warranties. The representations and warranties of
the Borrower in the Credit Agreement (other than any such representations and
warranties that, by their terms, are specifically made as of a date other than
the date hereof, in which case, such representation and warranties were true and
correct as of such date) are and will be true and correct on and as of the date
of this Amendment and the Amendment Effective Date as though made on and as of
each such date.
     (d) No Conflicts. Neither the execution and delivery of this Amendment, nor
the execution and delivery of the Consent, nor the consummation of the
transactions contemplated hereby

5



--------------------------------------------------------------------------------



 



or thereby, nor the performance of and compliance with the terms and provisions
hereof or of the Credit Agreement (as amended hereby) or the other Loan
Documents by the Borrower or any Subsidiary Guarantors will, at the time of such
performance, (i) violate or conflict with any provision of its articles or
certificate of incorporation or bylaws or other organizational or governing
documents, (ii) violate, contravene or materially conflict with any Requirement
of Law (including, without limitation, Regulation U) or Contractual Obligation,
except for any violation, contravention or conflict which could not reasonably
be expected to have a Material Adverse Effect or (iii) result in or require the
creation of any Lien (other than those permitted by the Loan Documents) upon or
with respect to its properties. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the transactions contemplated
hereby.
     (e) No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.
SECTION 4. Reference to and Effect on Credit Agreement.
     (a) Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment is a Loan Document.
     (b) Except as specifically amended above, the Credit Agreement and the
Guarantee and Collateral Agreement and the other Loan Documents are and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Secured Party under any of the Loan Documents, nor, except as
expressly provided herein, constitute a waiver or amendment of any provision of
the Credit Agreement or any other Loan Document.
SECTION 5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Amendment signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
SECTION 6. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7. Headings. Section headings set forth in this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

6



--------------------------------------------------------------------------------



 



SECTION 8. Governing Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.
[signature pages follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the party hereto has caused this Amendment to be
executed by its respective officers thereunto duly authorized, as of the date
first written above.

                  CKX, INC.    
 
           
 
  By:   /s/ Thomas P. Benson
 
   
 
  Name:   Thomas P. Benson    
 
  Title:   Executive Vice President, Chief Financial Officer and Treasurer    

[signatures continued on the next page]

8



--------------------------------------------------------------------------------



 



                  BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent    
 
           
 
  By:   /s/ Victor F. Bulzacchelli
 
    
 
  Name:   Victor F. Bulzacchelli    
 
  Title:   Vice President    

9